— In an action to foreclose a mortgage, the defendants Central Funding Co. and Sam Cooper separately appeal from an order of the Supreme Court, Nassau County (Velsor, J.), dated January 30, 1986, which denied their motion to vacate and set aside a foreclosure sale.
Ordered that the order is affirmed, with one bill of costs.
The appellants moved to set aside the foreclosure sale conducted in this action upon the ground that they did not receive notice of the sale. Pursuant to an order of the Supreme Court, Nassau County, dated December 31, 1984, a hearing was held to ascertain whether the necessary notice of sale had been served upon the appellants. At the hearing, the plaintiffs’ attorney testified, inter alia, that he served both a notice of hearing to compute and a notice of sale upon the attorneys for the appellants, and introduced documentary evidence in support of his claim. While the attorneys for the appellants testified, inter alia, that they did not receive these notices, the hearing court properly held that the presumption of proper mailing was not rebutted (see, Engel v Lichterman, 62 NY2d 943).
We have considered each of the remaining contentions advanced by the appellants on appeal and find them to be without merit. Niehoff, J. P., Rubin, Eiber and Kunzeman, JJ., concur.